                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Daniel I. Aquino
                         Nevada State Bar No. 12682
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 daniel.aquino@jacksonlewis.com
                     6
                         Attorneys for Defendant
                     7   Bunga Bunga LLC

                     8
                                                      UNITED STATES DISTRICT COURT
                     9
                                                             DISTRICT OF NEVADA
                10
                11       LUIS PONCE, an individual, and ON
                         BEHALF OF OTHERS SIMILARLY
                12       SITUATED,                                           Case No. 2:19-cv-02002-KJD-VCF
                13                      Plaintiffs,                         STIPULATION TO EXTEND
                                                                            DEADLINE FOR DEFENDANT TO
                14               vs.                                        RESPOND TO PLAINTIFFS’
                                                                            COMPLAINT
                15       BUNGA BUNGA LLC, a domestic limited-
                         liability company,                                 (THIRD REQUEST)
                16
                                        Defendant.
                17
                18              IT IS HEREBY STIPULATED by and between Plaintiff Luis Ponce (“Plaintiff”), through
                19       his counsel Lagomarsino Law, and Defendant Bunga Bunga LLC (“Defendant”), through its
                20       counsel Jackson Lewis P.C., that Defendant shall have up to and including Friday, March 13,
                21       2020, in which to file a response to Plaintiff’s Complaint. This Stipulation is submitted and based
                22       upon the following:
                23              1.      Defendant’s response to the Complaint is currently due on February 13, 2020.
                24              2.      In the interest of avoiding litigation and unnecessary expenditure of resources, the
                25       parties have elected to evaluate the potential for settlement of the claims alleged in the Complaint.
                26       Plaintiff conveyed a settlement offer on an individual basis to Defendant on February 3, 2020.
                27       Defendant is in the process of evaluating the offer, including assessment of the potential for
                28
Jackson Lewis P.C.
    Las Vegas
                     1   settlement that would apply to all members of Plaintiff’s proposed collective and class. The

                     2   parties require further time to evaluate potential settlement.

                     3          3.       This is the third request for an extension of time for Defendant to file a response to

                     4   Plaintiff’s Complaint.

                     5          4.       This request is made in good faith and not for the purpose of delay.

                     6          5.       Nothing in this Stipulation, nor the fact of entering into the same, shall be

                     7   construed as waiving any claim and/or defense held by any party.

                     8          Dated this 10th day of February, 2020.
                     9
                         LAGOMARSINO LAW                                       JACKSON LEWIS P.C.
                10
                         s/ Andre M. Lagomarsino                               s/ Daniel I. Aquino
                11       Andre M. Lagomarsino, Bar No. 6711                    Deverie J. Christensen, Bar No. 6596
                         3005 W. Horizon Ridge Pkwy., Suite 241                Daniel I. Aquino, Bar No. 12682
                12       Henderson, Nevada 89052                               300 S. Fourth Street, Ste. 900
                                                                               Las Vegas, Nevada 89101
                13       Attorney for Plaintiff
                                                                               Attorneys for Defendant
                14
                15
                16                                                    ORDER

                17                                              IT IS SO ORDERED:
                18
                19
                                                                United States Magistrate Judge
                20
                                                                         2-11-2020
                21                                              Dated: _________________________
                22
                                4817-4075-6404, v. 1
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           2
    Las Vegas
